               Case 19-10210-LSS             Doc 264       Filed 03/04/19        Page 1 of 20



                             UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF DELAWARE

                                                             Chapter 11
In re

Charlotte Russe Holding, Inc., et al.,1                      Case No.: 19-10210 (LSS)

                                                             (Jointly Administered)
                                       Debtors.


                    NOTICE OF AGENDA OF MATTERS SCHEDULED FOR
                      HEARING ON MARCH 6, 2019 AT 1:00 P.M. (ET)2

    I. MATTERS WITH CERTIFICATE OF NO OBJECTION OR CERTIFICATION
       OF COUNSEL

        1.         Debtors’ Motion for Entry of Interim and Final Orders Authorizing Payment of
                   Certain Prepetition Shipping, Delivery, and Warehousemen Charges [Filing Date:
                   2/3/19; D.I. 8]

                   Related Documents:

                   a. Interim Order Authorizing Payment of Certain Prepetition Shipping, Delivery,
                      and Warehousemen Charges [Date Entered: 2/5/19; D.I. 80]

                   b. Notice of Entry of Interim Order and Final Hearing Regarding Debtors’
                      Motion for Entry of Interim and Final Orders Authorizing Payment of Certain
                      Prepetition Shipping, Delivery, and Warehousemen Charges [Filing Date:
                      2/6/19; D.I. 109]

                   c. Certification of Counsel Regarding Debtors’ Motion for Entry of Interim and
                      Final Orders Authorizing Payment of Certain Prepetition Shipping, Delivery,
                      and Warehousemen Charges [Filing Date: 3/1/19; D.I. 246]



1
  The Debtors and the last four digits of their respective federal taxpayer identification numbers are as follows:
Charlotte Russe Holding, Inc. (4325); Charlotte Russe Holdings Corporation (1045); Charlotte Russe Intermediate
Corporation (6345); Charlotte Russe Enterprise, Inc. (2527); Charlotte Russe, Inc. (0505); Charlotte Russe
Merchandising, Inc. (9453); and Charlotte Russe Administration, Inc. (9456). The Debtors’ headquarters are located
at 5910 Pacific Center Boulevard, Suite 120, San Diego, CA 92121.
2
  Please note that the hearing is before the Honorable Laurie Selber Silverstein in the United States Bankruptcy
Court for the District of Delaware, 824 Market Street, 6th Floor, Courtroom No. 2, Wilmington, Delaware 19801.
Any person who wishes to appear must contact COURTCALL, LLC at 866-582-6878 no later than 12:00 p.m. (ET)
one business day prior to the hearing. Chambers must be contacted regarding any late requests for telephonic
appearances.


{BAY:03443721v1}
               Case 19-10210-LSS          Doc 264        Filed 03/04/19   Page 2 of 20



                   Response Deadline:    February 27, 2019 at 4:00 p.m. (ET), extended for the
                                         Official Committee of Unsecured Creditors (the
                                         “Committee”) until February 28, 2019 at 4:00 p.m.

                   Responses Received:

                   a. Informal comments from the Committee.

                   Status:    A revised order has been filed under certification of counsel resolving
                              this matter. A hearing with respect to this matter is only required to
                              the extent that the Court has any questions or concerns.

        2.         Debtors’      Motion   for   Entry     of    Interim    and     Final    Orders
                   (I) Authorizing Continued Use of Cash Management System, (II) Authorizing
                   Continued Use of Existing Business Forms, (III) Authorizing the Continuation of
                   Intercompany Transactions, (IV) Granting Administrative Priority Status to Post-
                   Petition Intercompany Transactions, (V) Authorizing Use of Prepetition Bank
                   Accounts, Account Control Agreements, and Certain Payment Methods, and (VI)
                   Temporarily Suspending the Requirements of 11 U.S.C. § 345(b) [Filing Date:
                   2/3/19; D.I. 9]

                   Related Documents:

                   a. Interim Order (I) Authorizing Continued Use of Cash Management System,
                      (II) Authorizing Continued Use of Existing Business Forms, (III) Authorizing
                      the Continuation of Intercompany Transactions, (IV) Granting Administrative
                      Priority Status to Post-Petition Intercompany Transactions, (V) Authorizing
                      Use of Prepetition Bank Accounts, Account Control Agreements, and Certain
                      Payment Methods, and (VI) Temporarily Suspending the Requirements of 11
                      U.S.C. § 345(b) [Date Entered: 2/5/19; D.I. 81]

                   b. Notice of Entry of Interim Order and Final Hearing Regarding Debtors’
                      Motion For Entry of Interim and Final Orders (I) Authorizing Continued Use
                      of Cash Management System, (II) Authorizing Continued Use of Existing
                      Business Forms, (III) Authorizing the Continuation of Intercompany
                      Transactions, (IV) Granting Administrative Priority Status to Post-Petition
                      Intercompany Transactions, (V) Authorizing Use of Prepetition Bank
                      Accounts, Account Control Agreements, and Certain Payment Methods, and
                      (VI) Temporarily Suspending the Requirements of 11 U.S.C. § 345(b) [Filing
                      Date: 2/6/19; D.I. 110]

                   c. Certificate of No Objection Regarding Debtors’ Motion for Entry of Interim
                      and Final Orders (I) Authorizing Continued Use of Cash Management
                      System, (II) Authorizing Continued Use of Existing Business Forms, (III)
                      Authorizing the Continuation of Intercompany Transactions, (IV) Granting
                      Administrative Priority Status to Post-Petition Intercompany Transactions, (V)



{BAY:03443721v1}                                   -2-
               Case 19-10210-LSS          Doc 264       Filed 03/04/19   Page 3 of 20



                      Authorizing Use of Prepetition Bank Accounts, Account Control Agreements,
                      and Certain Payment Methods, and (VI) Temporarily Suspending the
                      Requirements of 11 U.S.C. § 345(b) [Filing Date: 2/28/19; D.I. 233]

                   d. Proposed Form of Order

                   Response Deadline:   February 27, 2019 at 4:00 p.m. (ET)

                   Responses Received: None.

                   Status:   A certificate of no objection has been filed with regard to this matter.
                             A hearing with respect to this matter is only required to the extent that
                             the Court has any questions or concerns.

        3.         Debtors’ Motion for Entry of Interim and Final Orders (I) Authorizing the
                   Payment of Prepetition Sales, Use, and Franchise Taxes and Similar Taxes and
                   Fees And (II) Authorizing Banks and Other Financial Institutions to Receive,
                   Process, Honor, and Pay Checks Issued and Electronic Payment Requests Made
                   Relating to the Foregoing [Filing Date: 2/3/19; D.I. 10]

                   Related Documents:

                   a. Interim Order (I) Authorizing the Payment of Prepetition Sales, Use, and
                      Franchise Taxes and Similar Taxes and Fees And (II) Authorizing Banks and
                      Other Financial Institutions to Receive, Process, Honor, and Pay Checks
                      Issued and Electronic Payment Requests Made Relating to the Foregoing
                      [Date Entered: 2/5/19; D.I. 82]

                   b. Notice of Entry of Interim Order and Final Hearing Regarding Debtors’
                      Motion for Entry of Interim and Final Orders (I) Authorizing the Payment of
                      Prepetition Sales, Use, and Franchise Taxes and Similar Taxes and Fees And
                      (II) Authorizing Banks and Other Financial Institutions to Receive, Process,
                      Honor, and Pay Checks Issued and Electronic Payment Requests Made
                      Relating to the Foregoing [Filing Date: 2/6/19; D.I. 111]

                   c. Certificate of No Objection Regarding Debtors’ Motion for Entry of Interim
                      and Final Orders (I) Authorizing the Payment of Prepetition Sales, Use, and
                      Franchise Taxes and Similar Taxes and Fees And (II) Authorizing Banks and
                      Other Financial Institutions to Receive, Process, Honor, and Pay Checks
                      Issued and Electronic Payment Requests Made Relating to the Foregoing
                      [Filing Date: 2/28/19; D.I. 234]

                   d. Proposed Form of Order

                   Response Deadline:   February 27, 2019 at 4:00 p.m. (ET)




{BAY:03443721v1}                                  -3-
               Case 19-10210-LSS          Doc 264       Filed 03/04/19   Page 4 of 20



                   Responses Received: None

                   Status:   A certificate of no objection has been filed with regard to this matter.
                             A hearing with respect to this matter is only required to the extent that
                             the Court has any questions or concerns.

        4.         Debtors’ Motion for Entry of Interim and Final Orders (I) Approving the Debtors’
                   Proposed Adequate Assurance of Payment for Future Utility Services, (II)
                   Prohibiting Utility Companies from Altering, Refusing, or Discontinuing
                   Services, (III) Approving the Debtors’ Proposed Procedures for Resolving
                   Adequate Assurance Requests, and (IV) Granting Related Relief [Filing Date:
                   2/3/19; D.I. 11]

                   Related Documents:

                   a. Interim Order (I) Approving the Debtors’ Proposed Adequate Assurance of
                      Payment for Future Utility Services, (II) Prohibiting Utility Companies from
                      Altering, Refusing, or Discontinuing Services, (III) Approving the Debtors’
                      Proposed Procedures for Resolving Adequate Assurance Requests, and (IV)
                      Granting Related Relief [Date Entered: 2/6/19; D.I. 101]

                   b. Notice of Entry of Interim Order and Final Hearing Regarding Debtors’
                      Motion for Entry of Interim and Final Orders (I) Approving the Debtors
                      Proposed Adequate Assurance of Payment for Future Utility Services, (II)
                      Prohibiting Utility Companies from Altering, Refusing, or Discontinuing
                      Services, (III) Approving the Debtors Proposed Procedures For Resolving
                      Adequate Assurance Requests, and (IV) Granting Related Relief [Filing Date:
                      2/6/19; D.I. 112]

                   c. Notice of Withdrawal of Objection to the Debtors Motion For Entry of Interim
                      and Final Orders (I) Approving the Debtors Proposed Adequate Assurance of
                      Payment For Future Utility Services, (II) Prohibiting Utility Companies From
                      Altering, Refusing, or Discontinuing Services, (III) Approving the Debtors
                      Proposed Procedures For Resolving Adequate Assurance Requests, and (IV)
                      Granting Related Relief [Filing Date: 3/4/19; D.I. 259]

                   d. Certification of Counsel Regarding Debtors' Motion For Entry of Interim and
                      Final Orders (I) Approving the Debtors Proposed Adequate Assurance of
                      Payment For Future Utility Services, (II) Prohibiting Utility Companies From
                      Altering, Refusing, or Discontinuing Services, (III) Approving the Debtors
                      Proposed Procedures For Resolving Adequate Assurance Requests, and (IV)
                      Granting Related Relief [Filing Date: 3/4/19; D.I. 263]




{BAY:03443721v1}                                  -4-
               Case 19-10210-LSS          Doc 264       Filed 03/04/19   Page 5 of 20



                   Response Deadline:    February 27, 2019 at 4:00 p.m. (ET)

                   Responses Received:

                   a. Objection of Certain Utility Companies to the Debtors Motion for Entry of
                      Interim and Final Orders (I) Approving the Debtors’ Proposed Adequate
                      Assurance of Payment for Future Utility Services, (II) Prohibiting Utility
                      Companies from Altering, Refusing, or Discontinuing Services, (III)
                      Approving the Debtors’ Proposed Procedures for Resolving Adequate
                      Assurance Requests, and (IV) Granting Related Relief [Filing Date: 2/25/19;
                      D.I. 213]

                   b. Informal comments from the Committee

                   Status:   The Debtors have resolved the formal objection and it has been
                             withdrawn. A revised order has been filed under certification of
                             counsel resolving the informal comments to this matter. A hearing
                             with respect to this matter is only required to the extent that the Court
                             has any questions or concerns.

        5.         Motion for Interim and Final Orders Authorizing (I) Payment of Wages,
                   Compensation and Employee Benefits and (II) Financial Institutions to Honor and
                   Process Checks and Transfers Related to Such Obligations [Filing Date: 2/3/19;
                   D.I. 12]

                   Related Documents:

                   a. Interim Order Authorizing (I) Payment of Wages, Compensation and
                      Employee Benefits and (II) Financial Institutions to Honor and Process
                      Checks and Transfers Related to Such Obligations [Date Entered: 2/5/19; D.I.
                      83]

                   b. Notice of Entry of Interim Order and Final Hearing Regarding Motion for
                      Interim and Final Orders Authorizing (I) Payment of Wages, Compensation
                      and Employee Benefits and (II) Financial Institutions to Honor and Process
                      Checks and Transfers Related to Such Obligations [Filing Date: 2/6/19; D.I.
                      113]

                   c. Certificate of No Objection Regarding Motion for Interim and Final Orders
                      Authorizing (I) Payment of Wages, Compensation and Employee Benefits and
                      (II) Financial Institutions to Honor and Process Checks and Transfers Related
                      to Such Obligations [Filing Date: 2/28/19; D.I. 235]

                   d. Proposed Form of Order

                   Response Deadline:    February 27, 2019 at 4:00 p.m. (ET)



{BAY:03443721v1}                                  -5-
               Case 19-10210-LSS          Doc 264       Filed 03/04/19   Page 6 of 20




                   Responses Received: None

                   Status:   A certificate of no objection has been filed with regard to this matter.
                             A hearing with respect to this matter is only required to the extent that
                             the Court has any questions or concerns.

        6.         Debtors’ Motion for Entry of Interim and Final Orders (I) Authorizing (A)
                   Continuation of, and Payment of Prepetition Obligations Incurred in the Ordinary
                   Course of Business in Connection with Various Insurance Policies, (B)
                   Continuation of, and Payment of Prepetition Obligations Incurred in the Ordinary
                   Course of Business in Connection with Insurance Premium Financing Programs,
                   and (C) Maintenance of the Customs Surety Bonds and (II) Authorizing Banks to
                   Honor and Process Checks and Electronic Transfer Requests Related Thereto
                   [Filing Date: 2/3/19; D.I. 13]

                   Related Documents:

                   a. Interim Order (I) Authorizing (A) Continuation of, and Payment of Prepetition
                      Obligations Incurred in the Ordinary Course of Business in Connection with
                      Various Insurance Policies, (B) Continuation of, and Payment of Prepetition
                      Obligations Incurred in the Ordinary Course of Business in Connection with
                      Insurance Premium Financing Programs, and (C) Maintenance of the Customs
                      Surety Bonds and (II) Authorizing Banks to Honor and Process Checks and
                      Electronic Transfer Requests Related Thereto [Date Entered: 2/5/19; D.I. 85]

                   b. Notice of Entry of Interim Order and Final Hearing Regarding Debtors’
                      Motion For Entry of Interim and Final Orders (I) Authorizing (A)
                      Continuation of, and Payment of Prepetition Obligations Incurred in the
                      Ordinary Course of Business in Connection with Various Insurance Policies,
                      (B) Continuation of, and Payment of Prepetition Obligations Incurred in the
                      Ordinary Course of Business in Connection with Insurance Premium
                      Financing Programs, and (C) Maintenance of the Customs Surety Bonds and
                      (II) Authorizing Banks to Honor and Process Checks and Electronic Transfer
                      Requests Related Thereto [Filing Date: 2/6/19; D.I. 114]

                   c. Certification of Counsel Regarding Debtors’ Motion for Entry of Interim and
                      Final Orders (I) Authorizing (A) Continuation of, and Payment of Prepetition
                      Obligations Incurred in the Ordinary Course of Business in Connection with
                      Various Insurance Policies, (B) Continuation of, and Payment of Prepetition
                      Obligations Incurred in the Ordinary Course of Business in Connection with
                      Insurance Premium Financing Programs, and (C) Maintenance of the Customs
                      Surety Bonds and (II) Authorizing Banks to Honor and Process Checks and
                      Electronic Transfer Requests Related Thereto [Filing Date: 3/1/19; D.I. 245]

                   Response Deadline:   February 27, 2019 at 4:00 p.m. (ET)



{BAY:03443721v1}                                  -6-
               Case 19-10210-LSS          Doc 264       Filed 03/04/19   Page 7 of 20



                   Responses Received:

                   a. Informal comments from the Committee.

                   Status:   A revised order has been filed under certification of counsel resolving
                             this matter. A hearing with respect to this matter is only required to
                             the extent that the Court has any questions or concerns.

        7.         Debtors’ Motion For Entry of an Order Establishing Procedures for the Rejection
                   of Executory Contracts and Unexpired Leases [Filing Date: 2/4/19; D.I. 20]

                   Related Documents:

                   a. Notice of Hearing Regarding Debtors’ Motion for Entry of an Order
                      Establishing Procedures for the Rejection of Executory Contracts and
                      Unexpired Leases [Date Entered: 2/6/19; D.I. 120]

                   b. Certification of Counsel Regarding Debtors’ Motion For Entry of an Order
                      Establishing Procedures for the Rejection of Executory Contracts and
                      Unexpired Leases [Filing Date: 3/1/19; D.I. 247]

                   Response Deadline:    February 27, 2019 at 4:00 p.m. (ET)

                   Responses Received:

                   a. Informal comments from the Committee.

                   Status:   A revised order has been filed under certification of counsel resolving
                             this matter. A hearing with respect to this matter is only required to
                             the extent that the Court has any questions or concerns.

        8.         Motion of the Debtors Pursuant to 11 U.S.C. § 365(d)(4) for Extension of the
                   Time Period Within Which the Debtors May Assume or Reject Unexpired Leases
                   of Nonresidential Real Property [Filing Date: 2/8/19; D.I. 128]

                   Related Documents:

                   a. Certification of Counsel Regarding Motion to Extend Time Period Within
                      Which the Debtors May Assume or Reject Unexpired Leases of
                      Nonresidential Real Property [Filing Dated: 2/27/19; D.I. 226]

                   Response Deadline:    February 22, 2019 at 4:00 p.m. (ET)

                   Responses Received:

                   a. Informal comments from the Committee.



{BAY:03443721v1}                                  -7-
               Case 19-10210-LSS          Doc 264       Filed 03/04/19   Page 8 of 20



                   b. Informal comments from counsel to certain landlords.

                   Status:   A revised order has been filed under certification of counsel resolving
                             this matter. A hearing with respect to this matter is only required to
                             the extent that the Court has any questions or concerns

        9.         Debtors’ Motion for Entry of an Orders Extending the Debtors’ Deadline to File
                   Schedules and Assets and Liabilities and Statements of Financial Affairs [Filing
                   Date: 2/13/19; D.I. 146]

                   Related Documents:

                   a. Certificate of No Objection Regarding Debtors’ Motion for Entry of an Orders
                      Extending the Debtors’ Deadline to File Schedules and Assets and Liabilities
                      and Statements of Financial Affairs [Filing Date: 2/28/19; D.I. 236]

                   b. Proposed Form of Order

                   Response Deadline:    February 27, 2019 at 4:00 p.m. (ET)

                   Responses Received: None

                   Status:   A certificate of no objection has been filed with regard to this matter.
                             A hearing with respect to this matter is only required to the extent that
                             the Court has any questions or concerns.

        10.        Debtors’ Motion to Employ and Compensate Certain Professionals in the
                   Ordinary Course of Business [Filing Date: 2/13/19; D.I. 147]

                   Related Documents:

                   a. Certification of Counsel Regarding Debtors’ Motion to Employ and
                      Compensate Certain Professionals in the Ordinary Course of Business [Filing
                      Date: 3/1/19; D.I. 248]

                   Response Deadline:    February 27, 2019 at 4:00 p.m. (ET), extended until
                                         February 28, 2019 at 4:00 p.m. for the Committee and the
                                         Office of the United States Trustee (“U.S. Trustee”).

                   Responses Received:

                      a. Informal comments from the Committee.

                      b. Informal comments from the U.S. Trustee.




{BAY:03443721v1}                                  -8-
               Case 19-10210-LSS          Doc 264       Filed 03/04/19   Page 9 of 20



                   Status:   A revised order has been filed under certification of counsel resolving
                             this matter. A hearing with respect to this matter is only required to
                             the extent that the Court has any questions or concerns.

        11.        Debtors’ Application for Entry of an Order Authorizing the Employment and
                   Retention of Cooley LLP as General Bankruptcy and Restructuring Lead Counsel
                   for the Debtors and Debtors in Possession Nunc Pro Tunc to the Petition Date
                   [Filing Date: 2/13/19; D.I. 148]

                   Related Documents:

                   a. Certificate of No Objection Regarding Debtors’ Application for Entry of an
                      Order Authorizing the Employment and Retention of Cooley LLP as General
                      Bankruptcy and Restructuring Lead Counsel for the Debtors and Debtors in
                      Possession Nunc Pro Tunc to the Petition Date [Filing Date: 2/28/19; D.I.
                      232]

                   b. Proposed Form of Order

                   Response Deadline:    February 27, 2019 at 4:00 p.m. (ET)

                   Responses Received: None

                   Status:   A certificate of no objection has been filed with regard to this matter.
                             A hearing with respect to this matter is only required to the extent that
                             the Court has any questions or concerns.

        12.        Application of Debtors to Employ and Retain Berkeley Research Group, LLC to
                   Provide a Chief Restructuring Officer and Additional Personnel for the Debtors
                   Pursuant to 11 U.S.C. § 363(b), Nunc Pro Tunc to the Petition Date [Filing Date:
                   2/13/19; D.I. 150]

                   Related Documents:

                   a. Certification of Counsel Regarding Application of Debtors to Employ and
                      Retain Berkeley Research Group, LLC to Provide a Chief Restructuring
                      Officer and Additional Personnel for the Debtors Pursuant to 11 U.S.C. §
                      363(b), Nunc Pro Tunc to the Petition Date [Filing Date: 3/1/19; D.I. 254]

                   Response Deadline:    February 27, 2019 at 4:00 p.m. (ET), extended until
                                         February 28, 2019 at 4:00 p.m. (ET) for the U.S. Trustee
                                         and the Committee.

                   Responses Received:

                   a. Informal comments from the Committee.



{BAY:03443721v1}                                  -9-
              Case 19-10210-LSS           Doc 264      Filed 03/04/19     Page 10 of 20




                   Status:    A revised order has been filed under certification of counsel resolving
                              this matter. A hearing with respect to this matter is only required to
                              the extent that the Court has any questions or concerns.

        13.        Debtors’ Application Pursuant to 11 U.S.C. § 327 (a), Fed. R. Bankr. P. 2014 (a)
                   and 2016, and Local Rules 2014-1 and 2016-1 for Entry of an Order Appointing
                   Donlin, Recano & Company, Inc. as Administrative Advisor Nunc Pro Tunc to
                   the Petition Date [Filing Date: 2/13/19; D.I. 151]

                   Related Documents:

                   a. Certificate of No Objection Regarding Debtors’ Application Pursuant to 11
                      U.S.C. § 327 (a), Fed. R. Bankr. P. 2014 (a) and 2016, and Local Rules 2014-
                      1 and 2016-1 for Entry of an Order Appointing Donlin, Recano & Company,
                      Inc. as Administrative Advisor Nunc Pro Tunc to the Petition Date [Filing
                      Date: 2/28/19; D.I. 237]

                   b. Proposed Form of Order

                   Response Deadline:    February 27, 2019 at 4:00 p.m. (ET)

                   Responses Received: None

                   Status:    A certificate of no objection has been filed with regard to this matter.
                              A hearing with respect to this matter is only required to the extent that
                              the Court has any questions or concerns.

        14.        Application for Entry of an Order Pursuant to Sections 327 (a) and 328 (a) of the
                   Bankruptcy Code, (I) Authorizing Employment and Retention of Malfitano
                   Advisors, LLC as the Debtors’ Asset Disposition Consultant Nunc Pro Tunc to
                   the Petition Date, and (II) Granting Related Relief [Filing Date: 2/13/19; D.I. 152]

                   Related Documents:

                   a. Certificate of No Objection Regarding Application for Entry of an Order
                      Pursuant to Sections 327 (a) and 328 (a) of the bankruptcy Code, (I)
                      Authorizing Employment and Retention of Malfitano Advisors, LLC as the
                      Debtors’ Asset Disposition Consultant Nunc Pro Tunc to the Petition Date,
                      and (II) Granting Related Relief [Filing Date: 2/28/19; D.I. 238]

                   b. Proposed Form of Order

                   Response Deadline:    February 27, 2019 at 4:00 p.m. (ET)

                   Responses Received: None.



{BAY:03443721v1}                                   -10-
              Case 19-10210-LSS          Doc 264     Filed 03/04/19     Page 11 of 20




                   Status:   A certificate of no objection has been filed with regard to this matter.
                             A hearing with respect to this matter is only required to the extent that
                             the Court has any questions or concerns.

        15.        Application of Debtors for Entry of an Order, Pursuant to 11 U.S.C. § 327(a) and
                   328(a), Bankruptcy Rules 2014 and 2016, and Local Rules 2014-1 and 2016-2, (I)
                   Authorizing the Retention and Employment of A&G Realty Partners, LLC as the
                   Debtors’ Real Estate Advisor, Nunc Pro Tunc to the Petition Date, (II) Waiving
                   Certain Information Requirements of Local Rule 2016-2(d), and (III) Granting
                   Related Relief [Filing Date: 2/13/19; D.I. 153]

                   Related Documents:

                   a. Certification of Counsel Regarding Application of Debtors for Entry of an
                      Order, Pursuant to 11 U.S.C. § 327(a) and 328(a), Bankruptcy Rules 2014 and
                      2016, and Local Rules 2014-1 and 2016-2, (I) Authorizing the Retention and
                      Employment of A&G Realty Partners, LLC as the Debtors’ Real Estate
                      Advisor, Nunc Pro Tunc to the Petition Date, (II) Waiving Certain
                      Information Requirements of Local Rule 2016-2(d), and (III) Granting
                      Related Relief [Filing Date: 3/1/19; D.I. 244]

                   Response Deadline:    February 27, 2019 at 4:00 p.m. (ET)

                   Responses Received:

                   a. Informal comments from the U.S. Trustee.

                   Status:   A revised order has been filed under certification of counsel resolving
                             this matter. A hearing with respect to this matter is only required to
                             the extent that the Court has any questions or concerns.

        16.        Application of the Debtors for Entry of an Order Pursuant to Bankruptcy Code
                   Sections 327(a), 328, 330, and 1107 Authorizing Employment and Retention of
                   Bayard, P.A. as Co-Counsel for the Debtors and Debtors in Possession Nunc Pro
                   Tunc to the Petition Date and Statement Required by Bankruptcy Code Section
                   329 [Filing Date: 2/13/19; D.I. 155]

                   Related Documents:

                   a. Certificate of No Objection Regarding Application of the Debtors for Entry of
                      an Order Pursuant to Bankruptcy Code Sections 327(a), 328, 330, and 1107
                      Authorizing Employment and Retention of Bayard, P.A. as Co-Counsel for
                      the Debtors and Debtors in Possession Nunc Pro Tunc to the Petition Date and
                      Statement Required by Bankruptcy Code Section 329 [Filing Date: 2/28/19;
                      D.I. 239]



{BAY:03443721v1}                                  -11-
              Case 19-10210-LSS           Doc 264     Filed 03/04/19     Page 12 of 20




                   b. Proposed Form of Order

                   Response Deadline:    February 27, 2019 at 4:00 p.m. (ET)

                   Responses Received: None.

                   Status:    A certificate of no objection has been filed with regard to this matter.
                              A hearing with respect to this matter is only required to the extent that
                              the Court has any questions or concerns.

        17.        Debtors’ Motion for Entry of an Administrative Order Establishing Procedures for
                   Interim Compensation and Reimbursement of Expenses of Professionals [Filing
                   Date: 2/20/19; D.I. 182]

                   Related Documents:

                   a. Certification of Counsel Regarding Debtors’ Motion for Entry of an
                      Administrative Order Establishing Procedures for Interim Compensation and
                      Reimbursement of Expenses of Professionals [Filing Date: 3/4/19; D.I. 258]

                   Response Deadline:    February 27, 2019 at 4:00 p.m. (ET)

                   Responses Received:

                   a. Informal comments from the U.S. Trustee.

                   Status:    A revised order has been filed under certification of counsel resolving
                              this matter. A hearing with respect to this matter is only required to
                              the extent that the Court has any questions or concerns.

    II. CONTESTED MATTERS

        18.        Application of Debtors for Entry of an Order, Pursuant to 11 U.S.C. §§ 327(a) and
                   328(a), Bankruptcy Rules 2014 and 2016, and Local Rules 2014-1 and 2016-2, (I)
                   Authorizing the Retention and Employment of Guggenheim Securities, LLC as
                   Investment Banker for the Debtors and Debtors in Possession, Nunc Pro Tunc to
                   the Petition Date, (II) Waiving Certain Information Requirement of Local Rule
                   2016-2 (D), and (III) Granting Related Relief [Filing Date: 2/13/19; D.I. 149]

                   Related Documents: None.

                   Response Deadline:    February 27, 2019 at 4:00 p.m. (ET), extended until
                                         February 28, 2019 at 4:00 p.m. (ET) for the U.S. Trustee
                                         and until March 1, 2019 at 4:00 p.m. (ET) for the
                                         Committee.



{BAY:03443721v1}                                   -12-
              Case 19-10210-LSS          Doc 264     Filed 03/04/19     Page 13 of 20




                   Responses Received:

                      a. Informal comments from the Committee.

                      b. Informal comments from the U.S. Trustee.

                   Status:   The Debtors are continuing to negotiate with counsel to the Committee
                             to resolve its comments. To the extent a resolution is not reached, this
                             matter will go forwards.

        19.        Debtors’ Emergency Motion for Interim and Final Orders (I) Authorizing the
                   Commencement/Continuation of Store Closing Sales in Accordance with the
                   Store Closing Agreement and Sale Guidelines, with Such Sales to be Free and
                   Clear of All Liens, Claims, and Encumbrances; (II) Authorizing the Assumption
                   of the Store Closing Agreement; and (III) Granting Related Relief [Filing Date:
                   2/4/19; D.I. 14]

                   Related Documents:

                   a. Interim Order (I) Authorizing the Commencement of Store Closing Sales in
                      Accordance with the Store Closing Agreement and Sale Guidelines, with Such
                      Sales to be Free and Clear of All Liens, Claims, and Encumbrances; (II)
                      Granting Related Relief [Date Entered: 2/6/19; D.I. 97]

                   b. Notice of Entry of Interim Order and Final Hearing Regarding Debtors’
                      Emergency Motion for Interim and Final Orders (I) Authorizing the
                      Commencement/Continuation of Store Closing Sales in Accordance with the
                      Store Closing Agreement and Sale Guidelines, with Such Sales to be Free and
                      Clear of All Liens, Claims, and Encumbrances; (II) Authorizing the
                      Assumption of the Store Closing Agreement; and (III) Granting Related Relief
                      [Filing Date: 2/6/19; D.I. 117]

                   c. Declaration of Mackenzie L. Shea in Support of Debtors’ Emergency Motion
                      for Interim and Final Orders (I) Authorizing the Commencement/Continuation
                      of Store Closing Sales in Accordance with the Store Closing Agreement and
                      Sale Guidelines, with Such Sales to be Free and Clear of All Liens, Claims,
                      and Encumbrances; (II) Authorizing the Assumption of the Store Closing
                      Agreement; and (III) Granting Related Relief [Filing Date: 3/1/19; D.I. 251]

                   d. Declaration of Sarah Baker in Support of Debtors’ Emergency Motion for
                      Interim and Final Orders (I) Authorizing the Commencement/Continuation of
                      Store Closing Sales in Accordance with the Store Closing Agreement and Sale
                      Guidelines, with Such Sales to be Free and Clear of All Liens, Claims, and
                      Encumbrances; (II) Authorizing the Assumption of the Store Closing
                      Agreement; and (III) Granting Related Relief [Filing Date: 3/1/19; D.I. 252]



{BAY:03443721v1}                                 -13-
              Case 19-10210-LSS          Doc 264     Filed 03/04/19    Page 14 of 20




                   Response Deadline:    February 27, 2019 at 4:00 p.m. (ET). Extended until
                                         February 28, 2019 at 4:00 p.m. (ET) for certain of the
                                         Debtors’ landlords and the Committee. Extended until
                                         March 1, 2019 at 4:00 p.m. for certain Texas taxing
                                         authorities.

                   Responses Received:

                   a. Maricopa County Treasurer’s Response to Interim Order (I) Authorizing the
                      Commencement of Store Closing Sales in Accordance with the Store Closing
                      Agreement and Sale Guidelines, with Such Sales to be Free and Clear of All
                      Liens, Claims, and Encumbrances; (II) Granting Related Relief [Date Entered:
                      2/26/19; D.I. 217]

                   b. Limited Objection of SAP America, Inc. to the Debtors’ Motion to Conduct
                      Store Closing Sales [Filing Date: 2/27/19; D.I. 224]

                   c. Informal comments from certain of the Debtors’ landlords.

                   d. Informal comments from the Committee.

                   e. Informal comments from certain Texas taxing authorities.

                   Status:   The Debtors have proposed certain language to resolve the pending
                             objections and will file a revised form of order prior to the hearing.
                             This matter is going forward.

        20.        Debtors’ Motion for Entry of Interim and Final Orders Pursuant to 11 U.S.C. §§
                   105, 361, 362, 363, 364, and 507 and Fed. R. Bankr. P. 2002, 4001 and 9014 (I)
                   Authorizing Debtors and Debtors in Possession to Obtain Postpetition Financing,
                   (II) Authorizing Use of Cash Collateral, (III) Granting Liens and Super-Priority
                   Claims, (IV) Granting Adequate Protection to Prepetition Secured Lenders, (V)
                   Modifying the Automatic Stay, (VI) Scheduling a Final Hearing, and (VII)
                   Granting Related Relief [Filing Date: 2/4/19; D.I. 15]

                   Related Documents:

                   a. Interim Order (I) Authorizing the Debtors to Obtain Postpetition Financing,
                      (II) Authorizing the Debtors to Use Cash Collateral, (III) Granting Liens and
                      Providing Superpriority Administrative Expense Status, (IV) Granting
                      Adequate Protection to the Prepetition Secured Parties, (V) Modifying
                      Automatic Stay, (VI) Scheduling a Final Hearing, and (VII) Granting Related
                      Relief [Date Entered: 2/5/19; D.I. 92]




{BAY:03443721v1}                                  -14-
              Case 19-10210-LSS          Doc 264     Filed 03/04/19     Page 15 of 20



                   b. Notice of Entry of Interim Order and Final Hearing Regarding Debtors’
                      Motion for Entry of Interim and Final Orders Pursuant to 11 U.S.C. §§ 105,
                      361, 362, 363, 364, and 507 and Fed. R. Bankr. P. 2002, 4001 and 9014 (I)
                      Authorizing Debtors and Debtors in Possession to Obtain Postpetition
                      Financing, (II) Authorizing Use of Cash Collateral, (III) Granting Liens and
                      Super-Priority Claims, (IV) Granting Adequate Protection to Prepetition
                      Secured Lenders, (V) Modifying the Automatic Stay, (VI) Scheduling a Final
                      Hearing, and (VII) Granting Related Relief [Filing Date: 2/6/19; D.I. 118]

                   Response Deadline:    February 27, 2019 at 4:00 p.m. (ET). Extended until
                                         February 28, 2019 at 4:00 p.m. (ET) for certain of the
                                         Debtor’s landlords and the Committee. Extended until
                                         March 1, 2019 at 4:00 p.m. for certain Texas taxing
                                         authorities.

                   Responses Received:

                   a. The Texas Taxing Jurisdictions Objection to Debtor’s Interim Order (I)
                      Authorizing the Debtors to Obtain Postpetition Financing, (II) Authorizing the
                      Debtors to Use Cash Collateral, (III) Granting Liens and Providing
                      Superpriority Administrative Expense Status, (IV) Granting Adequate
                      Protection to the Prepetition Secured Parties, (V) Modifying Automatic Stay,
                      (VI) Scheduling a Final Hearing, and (VII) Granting Related Relief [Filing
                      Date: 2/12/19; D.I. 136]

                   b. Maricopa County Treasurer’s Objection to Interim Order (I) Authorizing the
                      Debtors to Obtain Postpetition Financing, (II) Authorizing the Debtors to Use
                      Cash Collateral, (III) Granting Liens and Providing Superpriority
                      Administrative Expense Status, (IV) Granting Adequate Protection to the
                      Prepetition Secured Parties, (V) Modifying Automatic Stay, (VI) Scheduling a
                      Final Hearing, and (VII) Granting Related Relief [Filing Date: 2/26/19; D.I.
                      215]

                   c. Limited Objection of Aronov Realty Management, Brixmor Operating
                      Partnership LP, Centennial Real Estate Company, LLC, Federal Realty
                      Investment Trust, GS Pacific ER LLC, Kravco Company LLC, KRE
                      Broadway Mall Owner, LLC, Metropolis Lifestyle Center, LLC, Montebello
                      Town Center Investors LLC, North Park Mall Limited Partnership, PGIM
                      Real Estate, Starwood Retail Partners LLC, The Macerich Company,
                      Weitzman, White Plains Galleria Limited Partnership, and YTC Mall Owner,
                      LLC to Debtors' Motion for Entry of Interim and Final Orders (I) Authorizing
                      the Debtors to Obtain Postpetition Financing, (II) Authorizing the Debtors to
                      Use Cash Collateral, (III) Granting Liens and Providing Superpriority
                      Administrative Expense Status, (IV) Granting Adequate Protection to the
                      Prepetition Secured Parties, (V) Modifying the Automatic Stay, (VI)




{BAY:03443721v1}                                  -15-
              Case 19-10210-LSS          Doc 264     Filed 03/04/19     Page 16 of 20



                      Scheduling a Final Hearing, and (VII) Granting Related Relief [Filing Date:
                      3/1/19; D.I. 242]

                   d. Objection of Official Committee of Unsecured Creditors of Charlotte Russe
                      Holding, Inc., et al. to Debtors’ Motion for Entry of Interim and Final Orders
                      Pursuant to 11 U.S.C. §§ 105, 361, 362, 363, 364, and 507 and Fed. R. Bankr.
                      P. 2002, 4001 and 9014 (I) Authorizing Debtors and Debtors in Possession to
                      Obtain Postpetition Financing, (II) Authorizing Use of Cash Collateral, (III)
                      Granting Liens and Super-Priority Claims, (IV) Granting Adequate Protection
                      to Prepetition Secured Lenders, (V) Modifying the Automatic Stay, (VI)
                      Scheduling a Final Hearing, and (VII) Granting Related Relief [Filing Date:
                      3/1/19; D.I. 249]

                   e. Joinder of Taubman Landlords to Limited Objection of Aronov Realty
                      Management, Brixmor Operating Partnership LP, Centennial Real Estate
                      Company, LLC, Federal Realty Investment Trust, GS Pacific ER LLC,
                      Kravco Company LLC, KRE Broadway Mall Owner, LLC, Metropolis
                      Lifestyle Center, LLC, Montebello Town Center Investors LLC, North Park
                      Mall Limited Partnership, PGIM Real Estate, Starwood Retail Partners LLC,
                      The Macerich Company, Weitzman, White Plains Galleria Limited
                      Partnership, and YTC Mall Owner, LLC to Debtors' Motion for Entry of
                      Interim and Final Orders (I) Authorizing the Debtors to Obtain Postpetition
                      Financing, (II) Authorizing the Debtors to Use Cash Collateral, (III) Granting
                      Liens and Providing Superpriority Administrative Expense Status, (IV)
                      Granting Adequate Protection to the Prepetition Secured Parties, (V)
                      Modifying the Automatic Stay, (VI) Scheduling a Final Hearing, and (VII)
                      Granting Related Relief [Filing Date: 3/1/19; D.I. 250]

                   f. Limited Objection and Joinder of Carousel Center Company LP, Crossgates
                      Mall General Company NewCo LLC, EklecCo NewCo LLC, Holyoke Mall
                      Company LP, Independence Center NewCo LLC, JPMG Manassas Mall
                      Owner LLC, Poughkeepsie Galleria LLC, Salmon Run Shopping Center LLC,
                      Sangertown Square LLC, and Pyramid Walden Company LP to Limited
                      Objection of Aronov Realty Management, Brixmor Operating Partnership LP,
                      Centennial Real Estate Company, LLC, Federal Realty Investment Trust, GS
                      Pacific ER LLC, Kravco Company LLC, KRE Broadway Mall Owner, LLC,
                      Metropolis Lifestyle Center, LLC, Montebello Town Center Investors LLC,
                      North Park Mall Limited Partnership, PGIM Real Estate, Starwood Retail
                      Partners LLC, The Macerich Company, Weitzman, White Plains Galleria
                      Limited Partnership, and YTC Mall Owner, LLC to Debtors Motion for Entry
                      of Interim and Final Orders (I) Authorizing the Debtors to Obtain Postpetition
                      Financing, (II) Authorizing the Debtors to Use Cash Collateral, (III) Granting
                      Liens and Providing Superpriority Administrative Expense Status, (IV)
                      Granting Adequate Protection to the Prepetition Secured Parties, (V)
                      Modifying the Automatic Stay, (VI) Scheduling a Final Hearing, and (VII)
                      Granting Related Relief [Filing Date: 3/1/19; D.I. 257]



{BAY:03443721v1}                                  -16-
              Case 19-10210-LSS          Doc 264     Filed 03/04/19    Page 17 of 20




                   g. Informal comments from certain of the Debtors’ landlords.

                   h. Informal comments from the Committee.

                   i. Informal comments from certain Texas taxing authorities.

                   Status:   This matter is going forward on a contested basis.

        21.        Debtors’ Combined Motion for Entry of an Order (I) Approving Bid and Sale
                   Procedures, (II) Approving Certain Bidding Protections, (III) Approving the Form
                   and Manner of Notice of the Sale and Assumption and Assignment of Executory
                   Contracts and Unexpired Leases, (IV) Scheduling an Auction and Sale Hearing;
                   and (V) Approving Sale [Filing Date: 2/4/19; D.I. 17]

                   Related Documents:

                   a. Declaration of Brian M. Cashman, Chief Restructuring Officer of Charlotte
                      Russe Holding, Inc., in Support of Debtors’ Chapter 11 Petitions and First
                      Day Motions [Filing Date: 2/3/19; D.I. 3]

                   b. Order Shortening Notice and Objection Periods Regarding Debtors' Combined
                      Motion for Entry of an Order (I) Approving Bid and Sale Procedures, (II)
                      Approving Certain Bidding Protections, (III) Approving the Form and Manner
                      of Notice of the Sale and Assumption and Assignment of Executory Contracts
                      and Unexpired Leases, (IV) Scheduling an Auction and Sale Hearing; and (V)
                      Approving Sale [Date Entered: 2/5/19; D.I. 84]

                   c. Notice of Filing of (A) Proposed Stalking Horse Agency Agreement and (B)
                      Revised Proposed Order (I) Approving Bid and Sale Procedures, (II)
                      Approving Certain Bidding Protections, (III) Approving the Form and Manner
                      of Notice of the Sale and Assumption and Assignment of Executory Contracts
                      and Unexpired Leases, and (IV) Scheduling an Auction and Sale Hearing
                      [Filing Date: 2/19/19; D.I. 170]

                   d. Declaration of Stuart Erickson in Support of the Debtors’ Bidding Procedures
                      and Sale Motion [Filing Date: 2/19/19; D.I. 171]

                   e. Order (I) Approving Bid and Sale Procedures, (II) Approving Certain Bidding
                      Protections, (III) Approving the Form and Manner of Notice of the Sale and
                      Assumption and Assignment of Executory Contracts and Unexpired Leases,
                      (IV) Scheduling an Auction and Sale Hearing [Date Entered: 2/21/19; D.I.
                      199]

                   f. Notice of Auction and Sale Hearing [Filing Date: 2/21/19; D.I. 203]




{BAY:03443721v1}                                  -17-
              Case 19-10210-LSS           Doc 264     Filed 03/04/19    Page 18 of 20



                   g. Notice of (I) Potential Assumption and Assignment of Executory Contracts
                      and Unexpired Leases and (II) Cure Amounts [Filing Date: 2/21/19; D.I. 204]

                   h. Notice of Filing Proposed Sale Order [Filing Date: 2/27/19; D.I. 225]

                   Response Deadline:    February 15, 2019 at 4:00 p.m. (ET), extended until
                                         February 18, 2019 at 4:00 p.m. (ET) for the Committee.

                   Responses Received:

                   a. Objection of Bloomfield Holdings, LLC to Debtors’ Combined Motion for
                      Entry of an Order (I) Approving Bid and Sale Procedures, (II) Approving
                      Certain Bidding Protections, (III) Approving the Form and Manner of Notice
                      of the Sale and Assumption and Assignment of Executory Contracts and
                      Unexpired Leases, (IV) Scheduling an Auction and Sale Hearing, and (V)
                      Approving the Sale [Date Filed: 2/15/19; D.I. 167]

                   b. Reservation of Rights of Official Committee of Unsecured Creditors of
                      Charlotte Russe Holding, Inc., et al. to Debtors’ Combined Motion for Entry
                      of an Order (I) Approving Bid and Sale Procedures, (II) Approving Certain
                      Bidding Protections, (III) Approving the Form and Manner of Notice of the
                      Sale and Assumption and Assignment of Executory Contracts and Unexpired
                      Leases, (IV) Scheduling an Auction and Sale Hearing, and (V) Approving the
                      Sale [Date Filed: 2/18/19; D.I. 169]

                   c. Maricopa County Treasurer’s Objection to Debtors’ Combined Motion for
                      Entry of an Order (I) Approving Bid and Sale Procedures, (II) Approving
                      Certain Bidding Protections, (III) Approving the Form and Manner of Notice
                      of the Sale and Assumption and Assignment of Executory Contracts and
                      Unexpired Leases, (IV) Scheduling an Auction and Sale Hearing; and (V)
                      Approving Sale [Filing Date: 2/26/19; D.I. 216]

                   d. The Taubman Landlords’ Precautionary Objection to the Notice of Possible
                      Assumption and Assignment of Certain Executory Contracts and Unexpired
                      Leases, and Cure Claim Objection [Filing Date: 2/26/19; D.I. 220]

                   e. CBL & Associates Management, Inc.’s Limited Objection to Debtors’ Stated
                      Cure Amounts [Filing Date: 2/28/19; D.I. 228]

                   f. Informal comments from counsel to the Debtors’ prepetition term loan agent
                      and certain of the prepetition term loan lenders.

                   g. Informal comments from counsel to certain of the Debtors’ landlords.

                   Status: This matter is going forward.




{BAY:03443721v1}                                   -18-
              Case 19-10210-LSS          Doc 264     Filed 03/04/19    Page 19 of 20




        22.        [SEALED] Motion of Debtors and Debtors-In-Possession for Entry of an Order
                   Approving Their (I) Key Employee Retention Plan and (II) Key Executive
                   Incentive Plan [Filing Date: 2/20/19; D.I. 184]

                   Response Deadline:    February 27, 2019 at 4:00 p.m. (ET), extended until March
                                         1, 2019 at 4:00 p.m. (ET) for the U.S. Trustee and extended
                                         until March 4, 2019 at 12:00 p.m. (ET) for the prepetition
                                         term agent.

                   Responses Received:

                      a. Informal comments from the U.S. Trustee.

                      b. Informal comments from the Committee.

                      c. Limited Objection of Jefferies Finance LLC, as Prepetition Term Loan
                         Agent, and the Ad Hoc Group of Prepetition Term Loan Lenders to
                         Motion of Debtors and Debtors-In-Possession for Entry of an Order
                         Approving Their (I) Key Employee Retention Plan and (II) Key Executive
                         Incentive Plan [Filing Date: 3/4/19; D.I. 262]

                   Status:   The Debtors continue to discuss this matter with Jefferies Finance
                             LLC. To the extent a resolution is not reached prior to the hearing,
                             this matter is going forward on a contested basis.

        23.        Debtors’ Motion for Entry of an Order Authorizing them to File Under Seal
                   Certain Exhibits to the Motion of Debtors and Debtors-In-Possession for Entry of
                   an Order Approving Their (I) Key Employee Retention Plan and (II) Key
                   Executive Incentive Plan [Filing Date: 2/20/19; D.I. 185]

                   Related Documents:

                   a. Motion of Debtors and Debtors-In-Possession for Entry of an Order
                      Approving Their (I) Key Employee Retention Plan and (II) Key Executive
                      Incentive Plan (Public Version) [Filing Date: 2/20/19; D.I. 186]

                   Response Deadline:    February 27, 2019 at 4:00 p.m. (ET), extended until March
                                         4, 2019 at 12:00 p.m. (ET) for the U.S. Trustee.

                   Responses Received:

                   a. Informal comments from the U.S. Trustee.




{BAY:03443721v1}                                  -19-
              Case 19-10210-LSS         Doc 264     Filed 03/04/19      Page 20 of 20



                   Status:   The Debtors have resolved the comments received from the U.S.
                             Trustee by agreeing to file an unredacted version of the KEIP in
                             advance of the hearing. The Debtors will also file an agreed revised
                             form of order before the hearing or present such order at the hearing.

Dated: March 4, 2019
       Wilmington, Delaware                    BAYARD, P.A.

                                                /s/ Justin R. Alberto
                                               Justin R. Alberto (No. 5126)
                                               Erin R. Fay (No. 5268)
                                               Daniel N. Brogan (No. 5723)
                                               600 North King Street, Suite 400
                                               Wilmington, Delaware 19801
                                               Telephone: (302) 655-5000
                                               Facsimile: (302) 658-6395
                                               Email: jalberto@bayardlaw.com
                                                        efay@bayardlaw.com
                                                        dbrogan@bayardlaw.com

                                                              - and -
                                               COOLEY LLP
                                               Seth Van Aalten
                                               Michael Klein
                                               Summer M. McKee
                                               1114 Avenue of the Americas
                                               New York, New York 10036
                                               Telephone: (212) 479-6000
                                               Facsimile: (212) 479-6275
                                               Email: svanaalten@cooley.com
                                                      mklein@cooley.com
                                                      smckee@cooley.com
                                               Proposed Co-Counsel for the Debtors
                                               and Debtors in Possession




{BAY:03443721v1}                                 -20-
